Case 4:19-cv-03720 Document 1-3 Filed on 09/27/19 in TXSD Page 1 of 25




        EXHIBIT B
Case 4:19-cv-03720 Document 1-3 Filed on 09/27/19 in TXSD Page 2 of 25




   EXHIBIT B-1
9/24/2019                               Office of1-3
                 Case 4:19-cv-03720 Document     Harris County
                                                        Filed District Clerk - Marilyn
                                                               on 09/27/19         in Burgess
                                                                                       TXSD Page 3 of 25

  HCDistrictclerk.com                  MARTINEZ, EUSEVIO vs. STATE FARM LLOYDS                                         9/24/2019
                                       Cause: 201958682  CDI: 7    Court: 133

  DOCUMENTS
  Number            Document                                                                        Post Date              Pgs
                                                                                                    Jdgm
  87239186          Defendant's Origianl Answer                                                           09/20/2019       7
  87159693          Citation (State Farm)                                                                 09/13/2019       2
  86774715          Plaintiff's Original Petition                                                         08/22/2019       9
   ·> 86774716      Request for Issuance of Service                                                       08/22/2019       1

  86814290          Civil Process Pick Up Form                                                            08/22/2019       1




https://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting.aspx?Get=UKkHmYAZ6LZ3/5VJ6ZPINjhNEtzfxFYGZ5FPWXX3ZnFjOX5DLvBGx8M…   1/1
Case 4:19-cv-03720 Document 1-3 Filed on 09/27/19 in TXSD Page 4 of 25




   EXHIBIT B-2
Case 4:19-cv-03720 Document 1-3 Filed on 09/27/19 in TXSD Page 5 of 25

                 2019-58682 / Court: 133




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-03720 Document 1-3 Filed on 09/27/19 in TXSD Page 6 of 25




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-03720 Document 1-3 Filed on 09/27/19 in TXSD Page 7 of 25




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-03720 Document 1-3 Filed on 09/27/19 in TXSD Page 8 of 25




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-03720 Document 1-3 Filed on 09/27/19 in TXSD Page 9 of 25




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-03720 Document 1-3 Filed on 09/27/19 in TXSD Page 10 of 25




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-03720 Document 1-3 Filed on 09/27/19 in TXSD Page 11 of 25




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-03720 Document 1-3 Filed on 09/27/19 in TXSD Page 12 of 25




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-03720 Document 1-3 Filed on 09/27/19 in TXSD Page 13 of 25




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-03720 Document 1-3 Filed on 09/27/19 in TXSD Page 14 of 25




    EXHIBIT B-3
                  Case 4:19-cv-03720 Document 1-3 Filed on 09/27/19 in TXSD Page 15 of 25


                                                                                          OELIVEREa AUG 3 0
                                                                                                            2019
                                                   CAUSE N0. 201958682

                                                   RECEIPT N0.                             0.00           CiV
                                                          **********                              TR # 73661416
PLAINTIFF: MARTINEZ, EUSEVIO                                                            In The   133rd
        vs.                                                                             Judicial District Court
DEFENDANT: STATE FARM LLOYDS                                                            of Harris County, Texas.
                                                                                        133RD DISTRICT COURT
                                                                                        Houston, TX
                                                             CITATION
THE STATE OF TEXAS
County of Harris




T0: STATE FARM LLOYDS BY SERVING THROUGH CORPORATION SERVICE COMPANY
    211 EAST 7TH STREET SUITE 620    AUSTIN TX 78701 - 3218
    Attached is a copy of PLAINTIFF'S ORIGINAL PETITION

This instrument was filed on the 22nd day of Auaust, 2019, in the above cited cause number
and court. The instrument attached describes the claim against you.

     YOU HAVE BEEN SUED, You may employ an attorney. If you or your attorney do not file a
written answer with the District Clerk who issued this citation by 10:00 a.m on the Monday
next following the expiration of 20 days after you were served this citation and petition,
a default judgment may be taken against you.
TO OFFICER SERVING:
      This citation was issued on 22nd day of August, 2019, under my hand and
seal of said Court.
                                                p~ HA .~'
                                           f~       • ...../S.
Issued at request of :                 ; ~J :: `~            ••., ~'-4   MARILYN BURGESS, District Clerk
LEAVITT, CHRISTOPHER JERROD                                              Harris County, Texas
600 TRAVIS STREET SUITE 7300           `0 ;                              201 Caroline, Houston, Texas 77002
HOUSTON, TX 77002                                                        (P.O, Box 4651, Houston, Texas 77210)
Tel: (7.13) 223-5393                    ~~,5/~ . .........
Bar No.: 24053318                                    ~ S•^Generated By: CUERO, NELSON 7MM//11308432

                                        OFFICER/AUTHORIZED PERSON RETURN
Came to hand at                o'clock _.M., on the                           day of                     ,

Executed at (address)                                                                                             in

                               County at                o'clock _.M:, on, the _             day of                     ,

          , by delivering to                                                             defendant, in person, a

true copy of this Citation together with the accompanying                              copy(ies) of the Petition

attached thereto and I endorsed on said copy of the Citation the date of delivery.
To certify which I affix my hand officially this       day of                     ,

FEE: $

                                                                                  of                   County, Texas


                                                                         By
                     Affiant                                                             Deputy

On this day,                                            , known to me to be the person whose
signature appears on the foregoing return, personally appeared. After being by me duly sworn,
he/she stated that this citation was executed by him/her in the exact manner recited on the
return.

SWORN TO AND SUBSCRIBED BEFORE ME, on this                               day of



                                                                                         Notary Public




N. INT. CITR. P                                       * 73661416*
Case 4:19-cv-03720 Document 1-3 Filed on 09/27/19 in TXSD Page 16 of 25




    EXHIBIT B-4
     Case 4:19-cv-03720 Document 1-3 Filed on 09/27/19 in TXSD Page 17 of 25                     9/20/2019 5:50 PM
                                                                      Marilyn Burgess - District Clerk Harris County
                                                                                           Envelope No. 37008458
                                                                               By: SHANNON NORTH-GONZALEZ
                                                                                          Filed: 9/20/2019 5:50 PM

                                CAUSE NO. 2019-58682

EUSEVIO MARTINEZ,                           §             IN THE DISTRICT COURT OF
  Plaintiff,                                §
                                            §
v.                                          §                 HARRIS COUNTY, TEXAS
                                            §
STATE FARM LLOYDS,                          §
  Defendant.                                §                 133RD JUDICIAL DISTRICT


                         DEFENDANT’S ORIGINAL ANSWER


       Defendant State Farm Lloyds files this Original Answer to Plaintiff’s Original

Petition:

                                             I

                            ABATEMENT FOR APPRAISAL

       1.     The parties to this lawsuit are currently engaged in the contractual

appraisal process to determine the amount of loss involved with respect to the

insurance claim that gave rise to this lawsuit, subject to the coverage, terms, conditions,

exclusions and loss settlement provisions set forth in the Policy. Appraisal is an agreed

provision in the Policy that allows either party to invoke a process by which the amount

of loss is determined by agreement of two appraisers, one selected by each party, or, if

necessary, by one of the appraisers and an umpire mutually agreed to by the appraisers

or appointed by the court. Plaintiff invoked the contractual appraisal process prior to

filing suit; and the appraisal process is continuing at this time. The appraisal panel will

likely arrive at an appraisal award that will set an amount of loss subject to the Policy.

The award will either narrow or eliminate all or substantially all of the issues of law and

issues of fact raised by Plaintiff’s claims. Consequently, the Court should abate all
   Case 4:19-cv-03720 Document 1-3 Filed on 09/27/19 in TXSD Page 18 of 25



discovery and pretrial activity in this lawsuit until the factual circumstances and issues

are defined through the appraisal process.


                                         II.
                                   GENERAL DENIAL

       2.     Defendant generally denies all material allegations contained in Plaintiff’s

Original Petition, and any amendment thereto, and demands strict proof thereof as

allowed under the laws of the State of Texas. By this general denial, Defendant would

require Plaintiff to prove every fact to support the claims in Plaintiff’s Original Petition,

and any amendment thereto, by a preponderance of the evidence.

                                           III.
                                        DEFENSES

       3.     Policy Coverage Provisions. Under the Insuring Agreement, Plaintiff

bears the burden to prove the actual cash value of damage resulting from an

occurrence of accidental direct physical loss to the insured property during the policy

period. Plaintiff lacks proof of damages resulted from any accidental direct physical loss

during the policy period beyond those damages found by State Farm under the Policy.

       4.     Limit of Liability. State Farm’s liability, if any, is limited to the amount of

the policy limits under the subject policy, pursuant to the "Limit of Liability" and other

clauses contained in the policy sued upon.

       5.     Deductible/Offset. Defendant is entitled to an offset or credit against

Plaintiff’s damages, if any, in the amount of Plaintiff’s $1,000.00 deductible, as well as

an additional offset or credit in the amount of State Farm’s payments to Plaintiff.

       6.     Loss Settlement Provision/Condition: Replacement Cost Benefits.

Under the Insuring Agreement, Plaintiff must first repair or replace the damaged


                                                                                           2
   Case 4:19-cv-03720 Document 1-3 Filed on 09/27/19 in TXSD Page 19 of 25



property to recover replacement cost benefits and the Policy limits such coverage to

costs “necessarily” spent to repair the damaged property. The Policy specifically

provides:

               FE-7528.3 INFLATION AND DWELLING REPLACEMENT COST
                                   ENDORSEMENT

      SECTION I - LOSS SETTLEMENT

      COVERAGE A-DWELLING is replaced with the following:

            COVERAGE A-DWELLING

            1. We will pay the cost to repair or replace with similar construction and for
               the same use on the premises shown in the Declarations, the damaged
               part of the property covered under SECTION I - COVERAGES,
               COVERAGE A - DWELLING, except for wood fences, subject to the
               following:

               a. until actual repair or replacement is completed, we will pay only    the
                  actual cash value at the time of the loss of the damaged part of     the
                  property, up to the applicable limit of liability shown in           the
                  Declarations, not to exceed the cost to repair or replace            the
                  damaged part of the property;

               b. when the repair or replacement is actually completed, we will pay the
                  covered additional amount you actually and necessarily spend to
                  repair or replace the damaged part of the property, or an amount up to
                  the applicable limit of liability shown in the Declarations, whichever is
                  less;

               c. to receive any additional payments on a replacement cost basis, you
                  must complete the actual repair or replacement of the damaged part
                  of the property within two years after the date of loss, and notify us
                  within 30 days after the work has been completed; and

               d   we will not pay for increased costs resulting from enforcement of any
                   ordinance or law regulating the construction, repair or demolition of a
                   building or other structure.

Plaintiff lacks proof of completed repairs or replacement to any covered property

damage connected with his insurance claim, and regardless, the most Plaintiff can

recover under the Policy is the actual cost of Plaintiff’s necessary repairs. As such,




                                                                                              3
   Case 4:19-cv-03720 Document 1-3 Filed on 09/27/19 in TXSD Page 20 of 25



Plaintiff’s recovery in this case, if any, is limited to the actual cash value of the covered

property damage.

       7.      Wear and Tear, Deterioration. Plaintiff’s claims are barred, in whole or in

part, because the damages and losses alleged in Plaintiff’s Original Petition, none being

admitted, were proximately caused in whole or in part by wear and tear and related

aging issues. The policy at issue provides that wear and tear does not fall under the

coverage of the policy:



                              SECTION I – LOSSES NOT INSURED
       1. We do not insure for any loss to the property described in Coverage A which
          consists of, or is directly and immediately caused by, one or more of the perils
          listed in items a. through n. below, regardless of whether the loss occurs
          suddenly or gradually, involves isolated or widespread damage, arises from
          natural or external forces, or occurs as a result of any combination of these:
                                          * * * * *
            g. wear, tear, marring, scratching, deterioration, inherent vice, latent defect or
               mechanical breakdown…

Part of the property damages Plaintiff is claiming to his roof, and other areas of the

property occurred over time through wear, tear, and deterioration. These conditions are

not insured under the policy at issue.

       8.      Defective Design and Workmanship. Plaintiff’s claims are barred, in

whole or in part, because the damages and losses alleged in Plaintiff’s Original Petition,

none being admitted, were proximately caused in whole or in part by defective design

and workmanship. The policy at issue provides that these conditions do not fall under

the coverage of the policy:

                              SECTION I – LOSSES NOT INSURED
       1. We do not insure under any coverage for any loss consisting of one or more of
          the items below. Further, we do not insure for loss described in paragraphs 1.



                                                                                                 4
   Case 4:19-cv-03720 Document 1-3 Filed on 09/27/19 in TXSD Page 21 of 25



             and 2. immediately above regardless of whether one or more of the following:
             (a) directly or indirectly cause, contribute to or aggravate the loss; or (b) occur
             before, at the same time, or after the loss or any other cause of the loss:
                                           * * * * *
             b. defect, weakness, inadequacy, fault or unsoundness in:

               (1) planning, zoning, development, surveying, siting;
               (2) design, specifications, workmanship, construction, grading, compaction;
               (3) materials used in construction or repair; or
              (4) maintenance;

               of any property (including land, structures, or improvements of any kind)
               whether on or off the residence premises . . .

Part of the damages Plaintiff is claiming to the property were caused by defective

workmanship, construction, repairs or maintenance to Plaintiff’s roof and elevations.

These conditions are not insured under the policy at issue.

       9.       Bona Fide/Legitimate Dispute. A bona fide/legitimate dispute exists

precluding Plaintiff’s recovery of damages under extra-contractual theories including for

violations of the Texas Insurance Code or any other statutory or common law authority.

       10.      Cap on Punitive Damages. TEX. CIV. PRAC.               AND   REM. CODE §41.001, et

seq., applies and punitive damages awarded, if any, are subject to the statutory limit set

forth therein, other applicable statutory authority, and the common law. Further, unless

Plaintiff proves Defendant’s liability for punitive damages, and the amount of punitive

damages, if any, by clear and convincing evidence, any award of punitive damages

would violate Defendant’s due process rights guaranteed by the Fourteenth Amendment

to the United States Constitution and by Section 19 of Article 1 of the Texas

Constitution.




                                                                                                   5
    Case 4:19-cv-03720 Document 1-3 Filed on 09/27/19 in TXSD Page 22 of 25



                                          PRAYER

       Defendant prays that Plaintiff take nothing by his claims, and that Defendant

recover its costs, fees, and expenses, and such other further relief to which Defendant

may show itself to be justly entitled to, in law and in equity.

                                                   Respectfully submitted,

                                                   NISTICO, CROUCH & KESSLER, P.C.

                                                   By:    /s/ M. Micah Kessler
                                                          M. Micah Kessler
                                                          State Bar No. 00796878
                                                          Jazmine J. Ford
                                                          State Bar No. 24109881
                                                   1900 West Loop South, Suite 800
                                                   Houston, Texas 77027
                                                   Telephone: (713) 781-2889
                                                   Telecopier: (713) 781-7222
                                                   Email: mkessler@nck-law.com
                                                   Email: jford@nck-law.com
                                                   COUNSEL FOR DEFENDANT




                                                                                      6
   Case 4:19-cv-03720 Document 1-3 Filed on 09/27/19 in TXSD Page 23 of 25



                             CERTIFICATE OF SERVICE

         I certify that a true and correct copy of the foregoing instrument was served on
all parties through counsel of record in compliance with Rules 21 and 21a of the Texas
Rules of Civil Procedure on September 20, 2019, in the manner(s) prescribed below:

      Anthony G. Buzbee
      Christopher J. Leavitt
      The Buzbee Law Firm
      600 Travis, Suite 6850
      Houston, Texas 77002
      VIA EFILE

      Stephen R. Walker
      Gregory J. Finney
      Juan Solis
      Law Offices of Manuel Solis, PC
      6657 Navigation Boulevard,
      Houston, Texas 77011
      VIA EFILE



                                                         /s/ M. Micah Kessler
                                                           M. Micah Kessler




                                                                                       7
Envelope Details                                                           Page 1 of 2
       Case 4:19-cv-03720 Document 1-3 Filed on 09/27/19 in TXSD Page 24 of 25


 Print this page

 Case # 201958682 - MARTINEZ, EUSEVIO v STATE FARM
 LLOYDS
 Case Information
 Location                      Harris County - 133rd Civil District Court
 Date Filed                    9/20/2019 5:50 PM
 Case Number                   201958682
 Case Description              MARTINEZ, EUSEVIO v STATE FARM LLOYDS
 Assigned to Judge
 Attorney                      M Kessler
 Firm Name                     Nistico Crouch & Kessler PC
 Filed By                      Tyffeni Nguyen
 Filer Type                    Attorney
 Fees
 Convenience Fee               $0.00
 Total Court Case Fees         $0.00
 Total Court Party Fees        $0.00
 Total Court Filing Fees       $0.00
 Total Court Service Fees      $0.00
 Total Filing & Service Fees   $0.00
 Total Provider Service Fees   $0.00
 Total Provider Tax Fees       $0.00
 Total Taxes (for non-court
                               $0.00
 fees)
 Grand Total                   $0.00
 Payment
 Account Name                  AMEX 6004
 Transaction Amount            $0.00
 Transaction Response
 Transaction ID                55231177
 Order #

 Answer/ Response / Waiver
 Filing Type                                     EFileAndServe
 Filing Code                                     Answer/ Response / Waiver
 Filing Description                              Defendant's Original Answer
 Reference Number                                Martinez, Eusevio
 Comments




https://efile.txcourts.gov/EnvelopeDetails.aspx?envelopeguid=15e2120e-abd8-48fe-a948-5... 9/20/2019
Envelope Details                                                           Page 2 of 2
       Case 4:19-cv-03720 Document 1-3 Filed on 09/27/19 in TXSD Page 25 of 25


 Status                                          Submitting
 Fees
 Court Fee                                       $0.00
 Service Fee                                     $0.00
 Documents
 Lead Document                 Martinez, Eusevio - SF Original Answer.pdf             [Original]


 eService Details
                                                                                  Date/Time
 Name/Email                 Firm              Service Method    Status   Served
                                                                                  Opened
 Jessica Salto              Buzbee Law                          Not
                                              EServe                     No       Not Opened
 jsalto@txattorneys.com     Firm                                Sent
 Christopher Leavitt        Buzbee Law                          Not
                                              EServe                     No       Not Opened
 cleavitt@txattorneys.com Firm                                  Sent
 Ryan Steinhart             The Buzbee Law                      Not
                                              EServe                     No       Not Opened
 rSteinhart@txattorneys.com Firm                                Sent
 Rian Taff                                                      Not
                                              EServe                     No       Not Opened
 rtaff@txattorneys.com                                          Sent
 Harvey Clerk               The Buzbee Law                      Not
                                              EServe                     No       Not Opened
 LawClerk@txattorneys.com Firm                                  Sent
 Anthony Buzbee                                                 Not
                                              EServe                     No       Not Opened
 tbuzbee@txattorneys.com                                        Sent
 Gregory J. Finney                                              Not
                                              EServe                     No       Not Opened
 gfinney@manuelsolis.com                                        Sent
 Jazmine Ford                                                   Not
                                              EServe                     No       Not Opened
 jford@nck-law.com                                              Sent
 Juan Solis                                                     Not
                                              EServe                     No       Not Opened
 jusolis@manuelsolis.com                                        Sent
 Stephen R. Walker                                              Not
                                              EServe                     No       Not Opened
 swalker@manuelsolis.com                                        Sent
 Tyffeni Nguyen             Nistico, Crouch                     Not
                                              EServe                     No       Not Opened
 tnguyen@nck-law.com        & Kessler                           Sent
 Micah Kessler                                                  Not
                            NCK, PC           EServe                     No       Not Opened
 mkessler@nck-law.com                                           Sent




https://efile.txcourts.gov/EnvelopeDetails.aspx?envelopeguid=15e2120e-abd8-48fe-a948-5... 9/20/2019
